Per curiam.
Rafael Lugo Torres purchased a certain property in 1955 for the price of $8,500. It appears from the registry that the sale included “all its uses, servitudes, appurtenances and everything inherent therein, without any limitations whatsoever, including the existing crops.” Seven years later Lugo sold the property to appellant for $6,000, “including all its uses, rights, and actions, without any reservation or limitation whatsoever,” but no mention is made of the crops.
The contract deed having been presented in the registry to be recorded, the registrar denied record “on the ground that the same was acquired by the vendor for the price of $8,500 and is sold for only $6,000, or a difference of $2,500 between the purchase price and the alienation price, which difference may constitute a gift under Act No. 303 of 1946, without accrediting the payment or exemption of the corresponding gift tax.”
*735 Without considering whether the sale of real property for less than the value for which it was acquired constitutes a taxable gift under the Act invoked by the registrar, the fact is that in the present case it appears from the registry that the first transaction included the crops which do not form part of the second contract.
The decision appealed from will be reversed and the contract shall be recorded as requested.